DETAILED ACTION
Status of Claims:
Claims 1-20 are pending.
Claims 1, 12, and 18 are amended.
This Action is Made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/03/2022, with respect to Claims 1-17 have been fully considered and are persuasive.  The rejection of claims 1-17 has been withdrawn. 
Applicant's arguments filed 11/03/2022 with respect to claim 18-20 have been fully considered but they are not persuasive. Regarding claim 18 the applicant argues that the claim is definite. The applicant appears to argue that the claim is board because of the number of exchangeable base and cover portions, not indefinite. This argument is not persuasive because the claim was not rejected based on the number of exchangeable portions the claim is indefinite because it is not clear how the system includes a “plurality of exchangeable base portions” when only one base portion is selected. It is not clear how the unselected exchangeable base portions are part of the system since they are unused and do not appear to be connected to the frame or any other part of the system. A claim must be directed to a machine, manufacture, composition of matter, or process. As the claim is limited to a “system” it appears that the applicant is intending the claim to be a machine or manufacture. The machine category "includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result" and a manufacture is “"a tangible article that is given a new form, quality, property, or combination through man-made or artificial means" (see MPEP 2106.03). As the base portions that are not used are not part of the device or a tangible port of the article they do not appear to be part of the system. It is therefore not clear how the applicant intends the claim to be interpreted. Specifically it is not clear if the applicant intends the claim to be interpreted as a kit that includes a plurality of exchangeable portions such that multiple base portions are packaged or kept together with a frame or as a system wherein the base portion can be exchanged. The limitation directed to the plurality of exchangeable lower cover portions is unclear for the same reason. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 18:
	The claim states a “temporary sediment retention system comprising a plurality of exchangeable base portion…” This limitation renders the claim indefinite because it is not clear if the claim is intended to be directed to a kit comprising a plurality of exchangeable base portions or if the system has a plurality of exchangeable base portions somehow connected such that there is always at least two base portions (a plurality) as part of the system. The claim further refers to “a selected base portion of the plurality of exchangeable base portions.” It is therefore not clear how the “plurality” of base portions are part of the system if only one is selected. The limitation of “a plurality of exchangeable lower cover portions” is indefinite for the same reason. For the purposes of examination the claim will be interpreted as requiring a base portion and cover portion capable of being exchanged other base or cover portions. 

Claims 19 and 20 are indefinite as they depend from an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singleton (USPN 6,261,445) and Huber (US 2018/0195288)

Regarding Claim 18:
	Singleton teaches the temporary sediment retention assembly, comprising: a plurality of base portions, each base portion of the plurality of base portions being configured for seating over and substantially covering respective inlet of one or more storm water drainage systems, the inlets having various sizes, shapes and configurations (rim can be formed of other configurations) (see col. 3 lines 20-21); a frame having passages defined therethrough and configured to engage and substantially cover an inlet of a storm water drainage system, the frame including: an upper portion (upper end), and a base portions (lower end) coupled to the upper portion, the base portion selected from one of the plurality of base portions configured (rim 27 can be formed in other configurations) (see col. 5 lines 63-66), such that the frame is adaptable to seat over and substantially cover various sized, shaped or configured inlets of the storm water drainage system or other storm water drainage systems (rim can take multiple shapes) (see col. 3 lines 11-26); wherein the selected base portion extends outwardly from the upper portion (see fig. 3), and wherein the passages extend the upper portion (see fig. 3); a plurality of lower cover portions, each lower cover portion being configured for at least partially fitting over and substantially covering one or more base portions of the plurality of base portions (sized and shaped to conform to the silt guard) (see col. 3 lines 38-42); and a cover (filter cover) formed of at least one filter material and configured to be at least partially fitted over the frame, the cover including: an upper cover portion (domed top) comprising a first filter material comprising a configuration substantially corresponding the upper portion of the frame, and one or more lower cover portions (skirt portion) that are formed with or releasably connected to the upper portion, the one or more lower portions comprising at least a second material (skirt portion) and configured to at least partially fit over and substantially cover at least one or more base of the plurality of exchangeable base portions (see col. 3 lines 38-44).
	Singleton does not teach that the base portions are removeably and selectively coupled to the upper portion or the passages extend in the selected base portion.
	Huber teaches a sediment retention assembly (drain cover) comprising a lower portion (outer ring 150) that can be removed from the upper portion (see para. 0120). Huber teaches a retention assembly comprising a frame having an upper portion and a base portion, the frame having a plurality of passages, wherein passages of the plurality of passages extend in each of the upper portion and the base portion (see fig. 1).
	Singleton and Huber are analogous inventions in the art of drain covers. It would have been obvious to one skilled in the art to make the base portion of Singleton removable as disclosed by Huber because it is the simple substitution of one known base portion connection (fixed) with another known base portion connection (removable), obviously resulting in a base portion that can be separated from the upper portion with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). It would have been obvious to one skilled in the art before the effective filing date of the invention to add the passages of Huber to the base portion of Singleton because it allows fluid to flow through the base (skirt) (see Huber para. 104) and it is the simple addition of a known feature to a known device, obviously resulting in fluid flowing through the base (rim ) of Singleton with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.).

Regarding Claim 19:
	Singleton, as previously modified, teaches the temporary sediment retention system of claim 18, wherein at least one of the exchangeable lower cover portions is expandable or contractible to be fitted at least partially over a range of the exchangeable base portions (shaped to conform to the shape of the guard) (see Singleton col. 3 lines 38-42).

Regarding Claim 20:
	Singleton, as previously modified,  teaches the temporary sediment retention system of claim 18, wherein a respective lower cover portion of the one or more lower cover potions is configured to be at least partially fitted over a respective base portion of the plurality of base portions (shaped to conform to the shape of the guard) (see col. 3 lines 38-42). The filter cover is shaped to correspond to the shape of the guard, therefore there are multiple cover lower portion shapes because there are multiple guard shapes. 

Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-17 are allowable in view of the closest prior art, Singleton ‘445, Singleton ‘018, and Huber. The claims are allowable for the reasons stated in the applicant’s remarks. Specifically it would not have been obvious to one skilled in the art to modify the lower cover portion of Singleton ‘445 to extend outwardly because the retention portion of Singleton is located in the outwardly extending portion of Singleton. One skilled in the art would have had no motivation to move the retention portion of Singleton in order to place the lower cover portion in the same location. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11/13/2022